Case: 20-30241     Document: 00515669710         Page: 1     Date Filed: 12/10/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                December 10, 2020
                                  No. 20-30241                     Lyle W. Cayce
                                                                        Clerk

   Jarred Brent Perrin,

                                                           Plaintiff—Appellant,

                                       versus

   Hayward Baker, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:19-CV-278


   Before Higginbotham, Smith, and Dennis, Circuit Judges.
   Per Curiam:*
          Appellant Jarred Perrin is a commercial diver, who was injured while
   working on the Columbia Lock and Dam Project on the Ouachita River. He
   appeals orders enforcing a settlement agreement and dismissing his claim
   against Hayward Baker, Inc., a subcontractor responsible for grout work on
   the dam project. We affirm.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30241      Document: 00515669710           Page: 2    Date Filed: 12/10/2020




                                     No. 20-30241


                                          I.
          At the time of his accident, Perrin was employed as a commercial diver
   by Specialty Divers, Inc., working on the Columbia Lock and Dam Project.
   Hayward Baker “was a sub-contractor who was hired by Massman
   Construction Company to provide coring and grouting work on the Columbia
   Lock & Dam Project.” In October 2018, while Perrin was underwater
   monitoring the pouring of grout, a pipe “shot up from the floor of the Lock
   & Damn structure through the water and into the air” and came down on his
   leg, fracturing his left femur.
          Perrin brought suit against Hayward Baker for negligence under
   maritime law in January 2019. But he instructed his counsel not to bring suit
   against his employer, Specialty. As trial approached, Perrin’s counsel—now,
   intervenors below—negotiated a settlement with counsel for Hayward Baker.
   On November 12, 2019, Perrin’s counsel represented to Hayward Baker’s
   counsel that he “spoke to Mr. Perrin who has advised that if offered he would
   accept $145,000 in full and final settlement.” Hayward Baker agreed, and the
   parties notified the court that they had reached a settlement. In light of this
   settlement, the court dismissed the case but retained jurisdiction to enforce
   the settlement agreement.
          As of January 10, 2020, Perrin indicated that he intended to abide by
   the settlement, but by January 14, counsel for Hayward Baker had learned
   that Perrin would not execute final documentation. Hayward Baker then
   moved to enforce the settlement, attaching correspondence between counsel
   as evidence of the agreement. Perrin, now assisted by new counsel, filed a
   response in which he argued that the correspondence was legally insufficient
   to constitute a binding settlement agreement under Louisiana law. He also
   argued that he did not intend to release either Specialty or Massman, the
   project’s general contractor, from liability. In support, he filed only a copy of




                                          2
Case: 20-30241      Document: 00515669710           Page: 3    Date Filed: 12/10/2020




                                     No. 20-30241


   the settlement agreement. Hayward Baker replied, filing additional
   correspondence and an affidavit from Perrin’s former counsel confirming
   that Perrin had agreed to release all three companies associated with the
   Columbia project for the sum of $145,000. With the motion fully briefed, the
   district court scheduled the matter for oral argument on March 11, 2020.
          The evening before oral argument, nearly two weeks after Hayward
   Baker’s reply, Perrin filed a sur-reply and affidavit in which he attempted to
   create an issue of fact by contending that his counsel lacked authority to enter
   into the settlement. Perrin’s late filing prompted the district court to hear the
   party’s competing evidence during the March 11th proceedings. Counsel for
   both parties were present along with counsel for Specialty and the
   intervenors, Perrin’s former counsel. Despite having filed an affidavit the
   night before, Perrin did not attend the proceedings. The district court heard
   evidence and argument from both parties and the intervenors.
          At the close of the hearing, the district court ruled that Perrin sued
   under general maritime law, and thus the settlement’s enforceability would
   be assessed under maritime law, not Louisiana law. The district court
   determined that Perrin’s former counsel was credible and the testimony and
   documentary evidence indicated that Perrin knowingly agreed to settle his
   claim against Hayward Baker and to release the related parties, Specialty and
   Massman, with the understanding that Specialty would waive an insurer’s
   lien arising from Perrin’s receipt of benefits after his accident. The district
   court granted Hayward Baker’s motion to enforce the settlement and
   ordered Perrin to execute the agreement. When Perrin failed to execute the
   agreement, Hayward Baker made, and the district court granted, a motion
   dismissing Perrin’s claim with prejudice and adopting the settlement
   agreement. Perrin appealed.




                                          3
Case: 20-30241           Document: 00515669710              Page: 4     Date Filed: 12/10/2020




                                            No. 20-30241


                                                  II.
           Perrin contends that the district court erred by finding the parties had
   reached an enforceable settlement and violated due process by declining to
   defer its ruling until Perrin appeared to give live testimony. Perrin also
   challenges the district court’s jurisdiction to enforce the settlement, given
   that Hayward Baker filed its motion to enforce after the deadline the court
   set for such a motion in its first dismissal order.
           The district court correctly concluded that federal maritime law, not
   Louisiana law, governed enforcement of the settlement because Perrin’s only
   asserted claim arose under general maritime law. 1 Consequently, we
   conclude that there is no jurisdictional defect in the orders at issue. Although
   the settlement agreement is a contract, the district court correctly found that
   it retained authority to adjudicate questions of the agreement’s validity and
   enforceability by virtue of the agreement’s maritime subject matter, even if
   Hayward Baker filed the relevant motion after the court’s self-imposed
   deadline.
           A “district court has inherent power to recognize, encourage, and
   when necessary enforce settlement agreements reached by the parties.” 2
   “We review the district court’s exercise of this inherent power for abuse of
   discretion.” 3 “Federal courts have held under a great variety of
   circumstances that a settlement agreement once entered into cannot be



           1
             See Borne v. A & P Boat Rentals No. 4, Inc., 780 F.2d 1254, 1256 (5th Cir. 1986)
   (“Because Borne alleged causes of action under general maritime law and the Jones Act,
   federal law governs his challenge of the validity or enforceability of his settlement
   agreement with A & P.”).
           2
               Bell v. Schexnayder, 36 F.3d 447, 449 (5th Cir. 1994).
           3
               Del Bosque v. AT & T Advert., L.P., 441 F. App’x 258, 260 (5th Cir. 2011).




                                                   4
Case: 20-30241            Document: 00515669710              Page: 5      Date Filed: 12/10/2020




                                             No. 20-30241


   repudiated by either party and will be summarily enforced.” 4 “On appeal, a
   district court’s conclusion regarding the validity of a seaman’s release will be
   reversed only if the conclusion is clearly erroneous.” 5
            “When a seaman is acting upon independent advice and that advice is
   disinterested and based on a reasonable investigation, there being no question
   of competence, a settlement agreement will not be set aside.” 6 Here,
   settlement discussions concluded after the parties had completed discovery
   and filed a joint pretrial order, indicating that both sides had thoroughly
   investigated the negligence claim. Nothing in Perrin’s briefs or affidavit
   raised a serious challenge to the independence or competence of his former
   counsel. Under maritime law, oral settlement agreements are enforceable,
   “even when a party later refuses to sign the memorializing documents.” 7
   Here, the record contains ample correspondence indicating that all parties
   believed a settlement was reached. This is sufficient to support the district
   court’s conclusion that Perrin agreed to settle his claim on November 12,
   2019.
            We are not persuaded that the district court violated due process in
   reaching this conclusion. As of February 28th, the parties had briefed and
   submitted exhibits bearing on the motion to enforce. On March 5th, the
   district court entered an order setting the motion for argument on March
   11th. Perrin waited until the night before argument to submit an unauthorized
   sur-reply disputing his counsel’s authority to settle. He then chose not to



            4
                Strange v. Gulf & South American S.S. Co., Inc., 495 F.2d 1235, 1237 (5th Cir.
   1974).
            5
                Durley v. Offshore Drilling Co., 288 F. App’x 188, 190 (5th Cir. 2008).
            6
                Borne, 780 F.2d at 1258.
            7
                Hardison v. Abdon Callais Offshore, L.L.C., 551 F. App’x 735, 738 (5th Cir. 2013).




                                                   5
Case: 20-30241      Document: 00515669710          Page: 6   Date Filed: 12/10/2020




                                    No. 20-30241


   attend the proceedings next day. The hearing transcript indicates that the
   district court nonetheless considered Perrin’s affidavit and another exhibit to
   his sur-reply in addition to hearing argument from his counsel. Under the
   circumstances, we find no reversible error.
          We affirm the orders dismissing Perrin’s claim and enforcing the
   settlement agreement.




                                         6